Citation Nr: 0114718	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1954 and from December 1957 to June 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied an increased 
evaluation for chronic low back strain (rated 40 percent).


REMAND

The Board is not satisfied that all relevant evidence has 
been properly developed with respect to the veteran's claim 
for an increase in a 40 percent rating for his service-
connected low back disorder.  Further VA assistance is 
required to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(November 9, 2000), including new 38 U.S.C.A. § 5103A.  

The Board notes that the veteran is currently rated 40 
percent for a low back strain.  He is assigned the highest 
schedular rating for a low back strain.  Recent medical 
evidence shows that he is now diagnosed as having 
degenerative disc disease of the lumbar spine.  In March 
2000, the RO evaluated the veteran's claim for increase under 
code 5293, intervertebral disc syndrome.  However, the Board 
notes that the veteran has not formally been service-
connected for any disc disease of the lumbar spine.  If it is 
determined that the veteran's degenerative disc disease is 
related to the veteran's service-connected lumbar strain, 
then the RO must consider the directives of the General 
Counsel's opinion in VAOPGCPREC 36-97 (Dec. 12, 1997).  In 
this opinion, the General Counsel essentially held that, 
pursuant to Johnson v. Brown, 9 Vet.App. 7, 11 (1996), 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under DC 5293; and that, when a 
veteran receives less than the maximum evaluation based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40, 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

VA outpatient treatment records from 1998 and 1999 show that 
the veteran had increased difficulty with activities of daily 
living as a result of his back disorder, but the extent of 
his difficulties were not clearly reported.  When examined by 
VA in January 2000, it was noted that the veteran had 
undergone surgery for a hernia that same month, and that he 
was still convalescing.  The Board notes that the examination 
report does not adequately address the veteran's functional 
loss of the back due to pain, fatigability, weakness, etc., 
and such is central to the proper application of the rating 
criteria.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Given the 
fact that the veteran was convalescing from hernia surgery 
during the examination and since the veteran's functional 
loss due to back pain was not sufficiently addressed, the 
Board finds that the veteran should undergo another VA 
examination.  

Lastly, the RO should give the veteran an opportunity to 
submit recent treatment records regarding his service-
connected low back disorder.  Murincsak v. Derwinski, 2 
Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a back disorder since January 
1998.  The RO should then contact the 
medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records 
which are not already on file.

2.  The veteran should then be scheduled 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his lumbosacral strain.  All 
indicated tests should be performed and 
all findings reported in detail, 
including whether the service-connected 
lumbar strain has caused lumbar disc 
disease.  The examiner should 
specifically list all manifestations of 
the veteran's service-connected 
lumbosacral strain and state which, if 
any, current symptoms are attributable to 
(or may not be disassociated from) the 
service-connected lumbosacral strain.  
The examination must include measurements 
of the ranges of motion of the lumbar 
spine.  If the veteran is found to have a 
decreased range of motion, the examiner 
should state whether such decrease is due 
to his service-connected lumbar strain.  

The examiner should indicate whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
lumbosacral strain; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner must 
express an opinion on whether any pain is 
attributable to the service-connected 
lumbar strain and whether such pain could 
significantly limit functional ability 
during flare-ups.  The examiner must 
provide complete rationale for all 
opinions rendered.  The claims file must 
be made available to and reviewed by the 
examiner.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



